12 F.3d 1102
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Wasim AZIZ, Appellant,v.ST. LOUIS COUNTY, Robert Kerr, Marilyn G. Ruemmler, JeffreySkoglund, Judith C. LaRose, Appellees.
No. 93-2914.
United States Court of Appeals,Eighth Circuit.
Submitted:  December 30, 1993.Filed:  December 30, 1993.

Before FAGG, BOWMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
Wasim Aziz, a state prisoner, appeals from an order of the district court1 dismissing prior to service his 42 U.S.C. Sec. 1983 action, which was filed in forma pauperis under 28 U.S.C. Sec. 1915.  Upon careful review of the record, we conclude that the district court committed no error in dismissing the complaint under section 1915(d).  Therefore, we affirm.  See 8th Cir.  R. 47B.



1
 The HONORABLE CAROL E. JACKSON, United States District Judge for the Eastern District of Missouri, adopting the report and recommendation of the HONORABLE DAVID D. NOCE, United States Magistrate Judge for the Eastern District of Missouri